Citation Nr: 0120498	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  99-01 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for the residuals of a neck injury.

2. Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for hearing loss.

3. Entitlement to an increased (compensable) evaluation for 
the residuals of a laceration of the left ring finger.

4. Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1984 to June 
1989.  The veteran served in reserve service prior to that 
time, to include a period of active duty for training from 
June 1982 to August 1982.

The Board notes that the veteran, in his videoconference 
hearing before the undersigned member of the Board in June 
2001, indicated that he would like the issue of service 
connection for tinnitus, previously decided in June 1999, 
reopened.  As such, that claim is referred to the RO for 
appropriate action.

The veteran's claims for the residuals of a neck injury, 
hearing loss, and an increased rating for the residuals of a 
laceration of the left ring finger will be handled in the 
REMAND portion of this decision.


FINDINGS OF FACT

1. Any complaints involving the veteran's lower back during 
service were acute and transitory and resolved without 
residual disability.

2. The veteran injured in his low back in two falls, one in 
January 1995, and one in July 1997, and as well in an auto 
accident in August 1995, all after the veteran was 
discharged from service.

3. The veteran's low back condition has not been objectively 
demonstrated to be due to service.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated during 
service, and degenerative changes of the lumbar spine may not 
be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1131, 1112, 1113, 1137, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duty to Assist

As to the requirements of the Veterans Claims Assistance Act 
of 2000 (hereinafter, "VCAA"), by virtue of the rating 
decision dated February 1998, Statement of the Case dated 
December 1998, the veteran and his representative were given 
notice of the information and medical evidence necessary to 
substantiate his claim for a back disability.  The veteran 
was also afforded a hearing conducted before the undersigned 
member of the Board dated June 2001.  The RO has made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  Further, the veteran's service 
medical records were obtained and associated with the claims 
folder, and such records appear to be intact.  Thus, under 
the circumstances in this case, VA has satisfied its duties 
to notify and assist the veteran as to his claim for a back 
disability.  Therefore, further development and further 
expending of VA's resources is not warranted.  Accordingly, 
after examining the record, the Board determines that no 
further assistance to the veteran is required, because, as 
well be explained below, there is no reasonable possibility 
that such assistance would aid in substantiating the claim.  
See 38 U.S.C. §§ 5103, 5103A, 5107 (West Supp. 2001).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131.  Service connection for certain 
conditions, such as degenerative arthritis, may be granted if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2000).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
a condition as to which, under The United States Court of 
Appeals for Veterans Claims' (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran and his representative contend that service 
connection is warranted for a back injury.  Specifically, the 
veteran reported that he fell off of a truck while in 
service, injuring his back.

The veteran was treated for low back pain twice in service.  
In August 1984, the veteran was seen with complaints of low 
back pain, sharp, to the middle of the left "quad" back 
lower lumbar area.  The veteran at that time noted that he 
had no recent back injury, or history of injury.  The 
veteran's pain was noted to be mild and only noticed with 
bending at the waist or twisting.  No parasthesias or 
twisting was noted.  The veteran was noted to be in no 
apparent distress and moved freely without pain.  The veteran 
had full range of motion of the back with only minimal pain 
and discomfort.   Straight leg raising test was negative.  
The veteran was found to be neurologically intact distally.  
The veteran at that time was diagnosed with very mild low 
back pain, was cautioned against bending and lifting for 5 
days, and was instructed in back care.

The veteran was not seen again for low back pain until 
February 1986.  At that time, the veteran presented with 
complaints of low back pain and a sore throat for one week.  
The veteran at that time indicated that his low back pain 
might be due to a kidney infection, which he had a history 
of.  The veteran was diagnosed with a urinary tract 
infection, and provided medication.

The next medical record regarding the veteran's back is an 
outpatient treatment record dated January 1995.  At that 
time, the veteran complained that he slipped on some water on 
the floor at work and wrenched his back.  The veteran 
indicated that later that evening he noted the onset of some 
pain, principally low down in the right hand side, back area.  
Upon examination, the veteran was found to have some 
tenderness to palpation over the right sacroiliac joint.  
Straight leg raising was negative.  Deep tendon reflexes were 
intact.  Hip compression was negative.  Fabere's test was 
mildly positive for pain on the sacroiliac joint on the 
right.  The examiner's impression was that the veteran had a 
little sacroiliitis from the strain.  The veteran was given 
medication, and advised to perform no heavy pushing, pulling, 
or lifting.

The veteran was seen again for back complaints in August 
1995.  At that time, the veteran reported that he had been in 
a car accident several days prior.  He reported being 
diagnosed at the time of the accident with low back strain 
and contused ribs.  The veteran also reported an area of 
numbness in the anterior lateral aspect of the left thigh.  
Upon examination, the examiner found the veteran to have 
decreased sensation to pinprick and light touch.  His deep 
tendon reflexes were normal, as was muscle strength.  The 
veteran was a little tender in the iliac lumbar area on the 
left and over the right ribs of the axillary line.  The 
veteran was found to have paresthesia, probably due to blunt 
trauma to the cutaneous nerves, and a strain or sprain.

An initial rehabilitation evaluation report dated August 1997 
is of record.  At that time, the veteran reported pain in the 
tailbone area down to the left leg, and pain up into the left 
shoulder, with pain about the left elbow.  The veteran at 
that time indicated that his injury occurred in late July 
1997 when he was walking up the stairs at work, fell, and 
caught himself on the stairs with his left upper extremity.  
The veteran reported that he felt something pop in his low 
back at that time.  The veteran reported having difficulty 
sleeping due to the pain.  The veteran indicated that his 
pain increased with walking or sitting for long periods of 
time.  He described his pain as an intermittent annoying 
pain, that was a sharp shooting pain when it did occur. 

The veteran was noted to stand with a forward head and 
rounded shoulders posture.  The veteran stood with an 
increased anterior pelvic tilt, protruding abdomen, as well 
as slight knee flexion on the left.  Lumbar flexion measured 
9.4 cm from the tip of the third digit to the floor, with the 
veteran complaining of a sharp pain that radiated from his 
left sacroiliac up into his neck.  The veteran's lumbar 
extension was within normal limits, however, the pain the 
veteran had was very sharp.  Right side bending measured 37.8 
cm with the patient complaining of sharp pain about the left 
sacroiliac.  Left side bending measured 28.1 cm.  Rotation 
bilaterally appeared to be within normal limits throughout.  
Lumbar extension presented with the most pain symptoms.  
Straight leg raising on the right side measured 90 degrees 
actively and 80 degrees on the left.  Bilateral lower 
extremity strength appeared to be 5/5 throughout, however, 
the veteran had increased pain symptoms upon resistance of 
hip flexion and knee extension on the left lower extremity.  
The veteran had no numbness or tingling of extremities.  The 
veteran had moderate tenderness to palpation in the left 
sacroiliac area.  The examiner noted that the veteran walked 
with an antalgic gait pattern, and tended to walk with a 
"waddling" gait pattern.  Straight leg raising/dorsiflexion 
test bilaterally was negative.  Fabere's test was positive on 
the left and caused a sharp pain upon over pressure, and was 
negative on the right.  Sacroiliac compression was negative 
bilaterally, sacroiliac distraction was positive on the left.  
The veteran at that time was given moist heat and electrical 
treatments to the left sacroiliac region, and a plan was made 
for the veteran's future physical therapy, which included 
instructing the veteran in exercises.  Records indicate that 
the veteran was seen subsequently to this several times for 
physical therapy.  

The report of X-rays of the lumbar spine taken August 1997 
showed no evidence of acute fracture or congenital body 
defect.  The lumbar lordotic curvature was normal.  Vertebral 
disc spaces were well maintained.  No paraspinal masses were 
seen.

The veteran was seen on an outpatient basis for low back pain 
in September 1997.

The report of an MRI taken of the veteran's lumbar spine 
dated September 1997 indicated early degenerative change 
thoughout the lower lumbar spine.  There was some posterior 
spurring and minimal facet joint hypertrophy.  There was no 
focal disc herniation.  There was no significant spinal or 
neural foraminal stenosis and no impingement upon existing 
nerve roots was seen.  No paraspinal abnormality was evident.  
The reviewer offered an impression of early degenerative 
changes in the lower lumbar spine with no disc herniation or 
spinal stenosis seen.

The veteran noted when receiving treatment in September 1997 
for unrelated illnesses that he was then on medications for 
low back pain.

The veteran received another initial evaluation for physical 
therapy for his lumbar strain in September 1997.  The report 
of that evaluation indicates that the veteran's chief 
complaint was pain in the muscles around his sacroiliac 
joint, which was worse at night and when he would use the 
bathroom.  The veteran rated the pain in his left sacroiliac 
joint as a 4 out of 10.  The veteran indicated that he was on 
muscle relaxants and pain medication.  Evaluation of the 
veteran's sacroiliac area revealed that when supine, both 
ASIS and PSIS levels were even bilaterally, medial malleoli 
lengths at supine were level, and iliac crests were level.  
The examiner noted that these findings would indicate the 
absence of an anterior or posterior rotation of the 
innominate bone.  The veteran also had a positive Fabere's 
test, and painful resisted external rotation.  The veteran 
indicated that at times he would experience shooting pain 
originating in the left buttocks that would shoot down the 
left leg.  The veteran was tender to palpation of the 
piriformis muscle.  The veteran's treatment that day 
consisted of ultrasound and massage.  The therapist noted 
that the veteran appeared to have piriformis muscle syndrome, 
and planned for two more treatments of physical therapy for 
the veteran.

A therapy discharge summary noted dated September 1997 
indicates that the veteran was only seen in therapy twice, 
and his goals were not met in part due to noncompliance and 
frequent no shows.  The veteran indicated that he would 
continue therapy at a facility closer to his home.
 
The report of nerve conduction studies performed on the 
veteran in October 1997 were within normal limits, and 
offered no specific evidence of a radiculopathy.

A report of outpatient treatment dated October 1997 indicates 
that the veteran was seen at that time for low back pain, and 
was referred to physical therapy.

The veteran had another consultation in October 1997.  At 
that time the veteran noted that he had worked at his current 
job for about eight years without any low back pain or 
injuries to his back.  The veteran reported during this 
consultation that he fell out of the back of a truck in 1986 
while in service and hurt his neck.  The veteran further 
indicated that he was involved in a traffic accident in 1990, 
and that he was then told that he had a crack in the C-4 
vertebra where arthritis had already set in.  The veteran 
reported that he sprained his back here and there in the Army 
and that this was treated conservatively with medication, and 
resolved without complaints in the interim, and did not 
bother him in the eight years he worked as a prison guard.  
Then the veteran suffered an injury in July 1997, as noted 
above, when he slipped on the floor.  The examiner noted that 
the veteran was currently undergoing physical therapy for his 
back.  The veteran reported constant toothachy discomfort in 
the left low back/buttocks/sacroiliac joint area.  The pain 
would go down into the left leg laterally to the knee 
sometimes, and sometimes down in to the calf, but he reported 
aching into the left groin and testicle area.  The veteran 
had no complaints on the right side.  Valsalva maneuvers did 
not bother him, but weather changes would be associated 
sometimes with an increase in sharpness of his back 
discomfort.  Going to the bathroom would also be associated 
with some deep rectal discomfort.  The veteran had no trouble 
with strength in his legs.  He reported that sometimes the 
top of his left thigh would feel cold, but he did not 
describe any numbness or specific tingling.

Upon examination, the veteran was noted to have a normal 
gait.  He could independently bear weight on heels and toes, 
but both were associated on the left with some discomfort in 
the sacroiliac area.  The veteran pointed to the left 
sacroiliac area where his area of discomfort was located, and 
he was found to have some fibrositic nodularity and tightness 
located right over this area.  There was no tenderness along 
the low back paraspinal areas.  The low back had a forward 
flexion of 60 degrees, with good reversal of the lumbar 
curve, normal extension, and normal flexion to the right.  
Flexion to the left lacked about 10 degrees, with local left 
sacroiliac joint discomfort.  Hip range of motion was not 
symptomatic.  Straight leg raising, with sitting, was 
negative bilaterally, and, when supine, was possible to about 
50 degrees on each side, each associated with hamstring 
tightness, each resolving with respective sided knee flexion.  
The examiner indicated that the diagnosis on the form given 
him for consultation provided a diagnosis of strain of the 
left sacroiliac joint, and the examiner felt this would be a 
very appropriate diagnosis.  The veteran had no paraspinal 
tenderness and no specific limitation of back motion in 
regards to back pain, but was limited by discomfort in the 
left sacroiliac area.  The examiner suggested that the 
veteran continue his medications, and increase his physical 
therapy.  The examiner also noted that he found a copy of a 
cervical spine report of January 1990, which was related to 
be normal.

In a statement received from the veteran in December 1997, he 
again noted that he was treated for a back and neck injury in 
Germany while in service in 1985-1987, and was treated in 
Fort Knox Kentucky in 1988 for his lower back and neck.

In a statement received from the veteran in May 1998, the 
veteran indicated that he felt that the treatment he received 
for his back in service was less than sufficient, and that he 
felt X-rays should have been taken of his back while in 
service.  The veteran was again seen in May 1998 for 
outpatient treatment of his back.

The veteran, in his substantive appeal dated January 1999, 
indicated that his back pain began in service, and was 
treated with traction, and that this is when the degeneration 
of his lower spine began.

Taking into account all relevant evidence, the Board finds 
that the veteran's low back disability is not related to 
service.  In this regard, the Board notes that the veteran 
only reported back pain twice in service, once attributable 
to a kidney infection, and once with no further treatment, 
which would tend to indicate that his condition resolved.  
Further, although the veteran does have a fair amount of 
service medical records, none of these records refer in any 
way to the accident that the veteran claimed to have suffered 
in service, when he fell off of a truck.  Finally, the 
veteran himself indicated, in an October 1997 report of 
consultation, that, although he had sprained his back in 
service, that resolved without complaints in the interim, and 
did not bother him in the eight years he worked as a prison 
guard.

Further, there are no medical records dated any earlier than 
January 1995, almost six years after his discharge from 
service, indicating that the veteran had any problems with 
his lower back after service.  In 1995, the veteran reported 
two injuries to his back.  Further, subsequent medical 
records indicate that the veteran suffered another injury to 
his back in July 1997, for which he was diagnosed with a 
strain of the left sacroiliac joint.  Most of the medical 
records relating to the July 1997 injury seem to indicate 
that this injury, not anything in service, is the cause of 
the veteran's current back disability.

Thus, the Board finds that record clearly indicates that, 
while the veteran may have suffered a back strain at one time 
while in service, that strain was acute and transitory and 
resolved, and any back condition the veteran suffers from now 
is due to the accidents that the veteran suffered subsequent 
to service.  Therefore, the Board finds that the evidence 
does not demonstrate that the veteran's current low back 
disability, to include degenerative changes of the lumbar 
spine, is in any way related to service, or was manifested 
within one year following the veteran's discharge from 
service.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine does not apply, and 
service connection for a back disability must be denied.  
38 U.S.C.A. § 5107(b) (West Supp 2001); Gilbert v. Derwinski, 
1 Vet. App 49, 55-57 (1990).

In conclusion, the medical evidence of record, to include the 
service medical records, does not show that a chronic low 
back disability was present during the veteran's period of 
active military service, or that degenerative changes of the 
lumbar spine were manifested within the requisite presumptive 
period.  Moreover, as confirmed by competent medical 
evidence, and the admissions made by the veteran, his current 
low back disability has been associated with post-service 
intercurrent causes; and, as such, this medical and lay 
evidence supports the conclusion the veteran's low back 
disability was not incurred in service.  Therefore, given the 
particular facts of this case, as well as the RO having 
complied with the necessary obligation to notify and assist 
the veteran, as mentioned above, the Board finds that there 
is no reasonable possibility that any further assistance 
would aid in substantiating the veteran's claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001).  Accordingly, the Board does not 
find that the claim of entitlement to service connection for 
a back disability needs to be remanded.


ORDER

Entitlement to service connection for a back disability is 
denied.


REMAND

The veteran and his representative also contend that service 
connection is warranted for the residuals of a neck injury, 
and hearing loss.  Specifically, the veteran asserts that his 
neck was injured when he fell off of a back of a truck in 
service, and that his hearing was injured when a grenade 
simulator went off near his head.  He contends that he has 
submitted new and material evidence to reopen these claims 
for service connection.

The RO originally denied both of these claims in an April 
1995 rating decision.  The veteran did not initiate an appeal 
of this rating action, thus it became final, with the 
exception that these claims of service connection for may be 
reopened by the submission of new and material evidence.  38 
U.S.C.A. §§ 5108, 7105 (West 1991). 

The Board observes that according to a review of the April 
and October 1998 rating decisions, and the December 1998 
Statement of the Case, the RO apparently applied the new and 
material standard set forth in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  There is no requirement, however, that in 
order to reopen a claim, that the new evidence, when viewed 
in the context of all the evidence, both new and old, create 
a reasonable possibility that the outcome of the claim on the 
merits would be changed.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the new and material 
standard articulated in Colvin).  Instead, the United States 
Court of Appeals for the Federal Circuit, reviewing the 
history of 38 C.F.R. § 3.156(a), including the comments 
submitted by the Secretary at the time the regulation was 
proposed, concluded that the definition emphasized the 
importance of a complete record rather than a showing that 
the evidence would warrant a revision of the previous 
decision.  Hodge v. West, 155 F.3d at 1363.  Given that the 
incorrect standard was used by the RO in this case, the 
veteran should be advised that new and material evidence is 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matters under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, supra.

In this context, the RO should advise the veteran and his 
representative of the information and evidence necessary to 
complete his application to reopen his claims for service 
connection for the residuals of a neck injury and hearing 
loss.  As required by the VCAA, it is now incumbent upon the 
VA to notify the veteran and his representative "of any 
information, and any medical or lay evidence, not previously 
provided by the Secretary that is necessary to substantiate 
the claim."  VCAA, § 3 (to be codified as amended at 
38 U.S.C. § 5103).  For this task, the veteran and his 
representative should be informed that they can submit 
medical evidence which confirms that either of the veteran's 
claimed disabilities originated during service, or were 
manifested within one year following his separation; or that 
the symptomatology associated with his current claimed 
disabilities has continued since his separation from service.

Further, as to the veteran's claim for his cervical spine, 
the Board notes that the veteran, in several statements, has 
indicated that, when he received an X-ray of his neck in 1990 
following an automobile accident, he was told that he had 
previously broken his neck.  However, a medical report dated, 
and noted above indicated that the report of those X-rays 
noted no fracture of the cervical spine.  As the Board was 
unable to find the report of those X-rays, or in fact any 
report of the veteran's 1990 automobile accident in the 
records, an attempt should be made to associate those records 
with the veteran's claims folder.

As to the veteran's claim for an increased rating for the 
residuals of a laceration of the left ring finger, the Board 
notes, as the veteran and his representative pointed out in 
his June 2001 hearing, that the veteran has never received a 
VA examination for this service connected disability.  In 
light of this, and mindful of the requirements of the VCAA, 
the Board is of the opinion that a VA examination should be 
conducted to determine the extent and severity of the 
veteran's residuals of a laceration of the left ring finger.

Accordingly, this matter is remanded to the RO for the 
following actions:

1. The RO should obtain the names and 
addresses of all medical care 
providers who have treated the veteran 
for the residuals of a neck injury, 
hearing loss, and left ring finger 
disability since service.  After 
securing any necessary release(s), the 
RO should obtain any such records not 
already associated with the claims 
file, to specifically include any 
available records from a 1990 
automobile accident.  If the search 
for any requested records yields 
negative results, that fact should 
clearly be documented in the veteran's 
claim file, and he should be so 
notified.

2. After associating with the claims file 
all medical records received, the 
veteran should be afforded a VA 
examination to determine the severity 
of his left ring finger disability.  
All tests and studies should be 
accomplished, and all clinical 
findings should be set forth in 
detail.  The entire claims folder, to 
include a complete copy of this remand 
must be made available to, and be 
reviewed by, the examiner.  The 
examiner must set forth a complete 
rationale underlying any conclusions 
drawn or opinions expressed, to 
include, as appropriate, citation to 
specific evidence in the record, in 
legible reports.

3. To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4. The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.

5. After completion of the above 
requested development, and any other 
development deemed warranted by the 
record, to include any further VA 
examinations if necessary, the RO 
should readjudicate the veteran's 
claims for the residuals of a neck 
injury, hearing loss, and an increased 
rating for his service connected left 
ring finger disability.  Care should 
be taken to use the proper legal 
standard, set forth in Hodge, in the 
adjudication of the veteran's neck and 
hearing loss claims.

If the benefit sought on appeal remains denied, the RO should 
furnish to the veteran and his representative an appropriate 
supplemental statement of the case, and afford him the 
opportunity to provide written or other argument in response 
thereto before the claims file is returned to the Board for 
further appellate consideration.  The purpose of this REMAND 
is to accomplish additional development and adjudication and 
to ensure that all due process requirements are met; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, by he may submit 
additional evidence and argument on the matter (or matters) 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 



